This is an appeal, taken by defendant, from a judgment, granting plaintiff an absolute divorce on the ground of adultery, ordering a partition of the effects of the matrimonial community, enjoining plaintiff from disposing of the community property, though permitting him to conduct a hotel belonging to the community and ordering defendant to *Page 857 
pay plaintiff $100 alimony, presumably each month, from the date of the filing of this suit to the date of the judgment rendered, with the reservation to sue for alimony after judgment, and condemning him to pay $500 attorney's fees for obtaining the divorce.
The defendant admits the adultery charged, but puts at issue the demand for alimony and attorney's fees. Evidence was adduced on the trial, but was not preserved, and, as a result of the failure to preserve it, the trial judge has made a statement of fact, which, however, touches only the evidence adduced relative to the charge of adultery, without saying whether or not any evidence was adduced on other points at issue.
Although defendant has appealed, he has filed no brief and made no appearance whatever in this court, save that he has telegraphed the court through his attorney advising the court that he submits the case on the transcript, complaining only of the excessive attorney's fees, decreed ex petitione and prematurely. This rather informal manner of bringing appellant's complaint to the attention of this court hardly suffices. We, nevertheless, have examined the transcript to the best of our ability to ascertain what foundation there is for the complaint. We find nothing premature in the granting of judgment for attorney's fees. We do not feel justified, under the statement of fact, signed by the trial judge, which is so worded as apparently to limit the statement, by clear implication, to the evidence adduced under the allegation of adultery, in holding that the trial judge awarded judgment for attorney's fees on the face of plaintiff's petition, without hearing evidence as to such *Page 858 
fees. In the absence of the evidence we are unable to say that the attorney's fees allowed are excessive. Apparently, they do not appear to be excessive. The presumption is that the judgment of the lower court is correct, until the contrary appears. Here the judgment does not appear to be incorrect.
The judgment is affirmed.